Citation Nr: 1412884	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  03-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus prior to July 28, 2010, and in excess of 30 percent thereafter. 

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee. 

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran had active service from March 1987 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In December 2006, the Board denied the Veteran's claims, and he appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court granted a Joint Motion for Remand and vacated the December 2006 Board decision.  The Board remanded the appeal to comply with the directives in the Joint Remand to inquire whether the Veteran wished to have a personal hearing, and in a letter received in November 2009, the Veteran's attorney indicated that he did not.

The Board notes that during the pendency of this appeal, by rating action dated in July 2011, the RO determined that the Veteran's service-connected bilateral pes planus warranted a 30 percent disability rating effective as of July 28, 2010.  As this disability rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This matter was previously before the Board in October 2009, July 2010, and September 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further, with regard to the issues being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).




FINDINGS OF FACT

1.  Prior to January 10, 2007, bilateral flat feet were moderate in severity with painful motion, weakness, instability, and lack of endurance without flare-ups or increased loss of function upon repetitive use.  

2.  Resolving all reasonable doubt in the Veteran's favor, from January 10, 2007, bilateral flat feet were severe with excess pronation, accentuated pain on use of the feet, painful motion, fatigability, lack of endurance, and tenderness to slight palpation without flare-ups or increased loss of function upon repetitive use. 


CONCLUSIONS OF LAW

1.  Prior to January 10, 2007, the criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5276 (2013).

2.  From January 10, 2007 to July 28, 2010, the criteria for a 30 percent disability rating for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5276 (2013).

3.  From July 28, 2010, the criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in November 2003 and March 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's relevant service and VA treatment records have been obtained.  His VA medical records and the reports of October 2001, April 2003, August 2004, July 2010 (with February 2012 addendum), and July 2013 VA examinations were reviewed in connection with adjudication of his claim.  There is no indication of any additional, relevant records that the RO failed to obtain.  

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  While the October 2001, July 2010, and July 2013 VA examination reports reflected review of the claims file, the April 2003 and August 2004 VA examiners did not have the claims file for review; however, the Board finds that the lack of a claims file alone does not render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim.  Nothing suggests that the lack of a claims file resulted in either the April 2003 or August 2004 examiner documenting findings inconsistent with or less severe than otherwise outlined in the claims file.  Moreover, the April 2003 examination was conducted by the same examiner as the October 2001 examination, at which time the examiner did review medical records.  Thus, the Board does not find the April 2003 or August 2004 VA examination to be inadequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

This case was remanded by the Board in October 2009, July 2010, and September 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the October 2009 remand was to clarify the Veteran's intentions with regard to a hearing.  The July 2010 and September 2011 remands were issued so that additional VA examinations and findings could be obtained.  The July 2010 remand also ordered that the Veteran was to be requested to identify any outstanding treatment records.  A review of the post-remand record shows that the requisite actions were taken to fulfill each remand order, including letters sent in November 2009 and July 2010 and VA examinations performed in July 2010 (with February 2012 addendum) and July 2013.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's bilateral pes planus has been assigned a 10 percent disability rating, prior to July 28, 2010, and a 30 percent disability rating, thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  He contends that his symptoms more closely approximate at least the next higher rating for each period.

Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

At an October 2001 VA examination, the Veteran exhibited painful motion, instability, and weakness.  There was no tenderness, callosities, breakdown, hammertoes, or unusual shoe wear pattern.  Gait was poor.  Posture was fair, in part due to obesity.  There was no difference between the weight-bearing and nonweight-bearing Achilles tendon misalignment, and it could not be corrected with manipulation.  The Veteran used orthotic inserts in his tennis shoes.  These findings were duplicated at the April 2003 VA examination, which the Board notes, was performed by the same examiner.  The examiner did not specifically describe the severity of the Veteran's pes planus in either examination report.  

At a VA examination in August 2004, the Veteran was noted to use orthotic inserts. Clinical examination revealed moderate pes planus bilaterally, full range of motion in his ankles, and normal subtalar motion.  There was no tenderness anywhere on either foot.  The diagnosis was bilateral pes planus that was mildly symptomatic. 

At the July 2010 VA examination, the Veteran had subjective complaints of chronic bilateral foot pain and stiffness and ankle swelling with prolonged standing.   The examiner also noted complaints of painful motion and fatigability and lack of endurance with standing and walking.  There was tenderness to slight palpation of all parts of both plantar surfaces and moderate pronation.  Achilles alignment was normal, and there was neither forefoot nor midfoot malalignment.  There was also mild hallux valgus.  The examiner indicated that the effects on daily activities were mild for dressing, moderate for chores and recreation, and severe for shopping, exercise, and sports.  No flare-ups of symptoms were identified.  The examiner noted that the Veteran's subjective complaints did not correlate with the objective findings.

Although no flare-ups were described at the examination, the July 2010 VA examiner provided a supplemental opinion on the impact of flare-ups in February 2012.  The Board notes that as these findings regard flare-ups, they would be over and above the complaints and findings at the July 2010 VA examination, which would constitute the baseline symptoms.  The examiner stated that there was no indication of any limited or excessive range of motion in either foot at the July 2010 VA examination.  He also stated that there was no evidence of weakened movement, excessive fatigability, or incoordination found on the exam.  The examiner indicated that the Veteran's pain is chronic and that, therefore, there are no flare-ups that could be construed as occurring with regular use ambulating.    

The July 2013 examiner found accentuated pain on use of the feet, as well as swelling on use.  There was no pain on manipulation, and the examiner observed no marked deformity or marked pronation.  Additionally, no extreme tenderness upon palpation was found. Symptoms were not relieved with the use of orthotics.  The examiner stated that the loss of function was not so severe as to be equal to amputation with prosthesis.

VA treatment records from throughout the pendency of the Veteran's appeal were reviewed.  A January 2007 podiatry treatment note shows that the Veteran had severe pes planus with excessive pronation, and this finding was reiterated in a February 2008 podiatry treatment note.  No other podiatric treatment is of record.

The Board notes that the Veteran has not only a diagnosis of pes planus, but also plantar fasciitis and as noted by the July 2010 VA examiner, mild hallux valgus.  The evidence is insufficient for the Board to determine what symptoms are attributable to the service-connected pes planus as opposed to the nonservice-connected plantar fasciitis and hallux valgus.  Therefore, the Board determines that the totality of the Veteran's bilateral foot symptoms is a result of his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  

Based on the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for pes planus of either foot prior to January 10, 2007.  Prior to this date, the relevant medical evidence includes the reports of the October 2001, April 2003, and August 2004 VA examinations.  At its most severe, the Veteran's bilateral pes planus during this period was noted to be moderate with painful motion, weakness, instability, and lack of endurance without flare-ups or increased loss of function upon repetitive use.  There was no reference to marked deformity of either foot, no tenderness of the plantar surfaces, and no callosities.  The Veteran was noted to use orthotic inserts, but there was no indication that the orthotics did not reduce his symptoms.  The October 2001/April 2003 VA examiner suggested that the Veteran had some Achilles misalignment, even though he did not describe the nature of the Achilles misalignment.  The Board finds that the 10 percent disability rating assigned for the Veteran's bilateral pes planus contemplates these symptoms.  Treatment records do not show that he received treatment for his pes planus prior to January 2007, and so, there is no additional medical evidence for consideration.   Accordingly, the Board determines that the Veteran's bilateral pes planus was of no more than moderate severity prior to January 10, 2007 and a rating in excess of 10 percent for that period is not warranted. 

However, as of January 10, 2007, the Board finds that a rating of 30 percent is supported by the evidence.  In doing so, the Board affords the benefit of the doubt to the Veteran.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Upon that date, and again in February 2008, the Veteran's treating podiatrist described severe pes planus with excess pronation, which is contemplated by the 30 percent rating.  This rating also contemplates the findings at the July 2010 VA examination of painful motion, fatigability, lack of endurance, tenderness to slight palpation without flare-ups or increased loss of function upon repetitive use, and moderate pronation.  The 30 percent rating further considers the July 2013 VA examination findings of accentuated pain on use of the feet.

A disability rating in excess of 30 percent is not warranted without evidence of pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance.  No medical professional has described the Veteran's pes planus as pronounced.  While tenderness of all plantar surfaces was noted in July 2010, the tenderness was not stated to be extreme, and the July 2013 VA examiner explicitly stated that excessive tenderness was not present.  Further, while the July 2013 VA examiner reported that the Veteran's symptoms were not relieved by orthotic inserts, VA treatment records do not reflect that the Veteran had sought podiatric treatment since the February 2008 VA treatment note or received prescription orthotics since that time.  He has not worn orthopedic shoes.  Thus, the Board determines that the medical evidence does not substantiate a finding that the Veteran's symptoms are categorically not relieved by the use of an appliance.   Accordingly, the Board determines that a 30 percent disability rating is appropriate from January 10, 2007, to July 28, 2010 and a disability rating in excess of 30 percent from July 28, 2010, forward, is not warranted.

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  No foot symptoms that cannot be attributed to the service-connected disability were found.  Thus, ratings under Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, and 5284 are not supported by the evidence.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's foot disability so as to warrant application of alternate rating codes.  

The Board has considered the Veteran's assertions with regard to the appropriate rating assignments for his symptoms.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board observes that the Veteran's arguments through his attorney state that his symptoms more closely approximate the next higher rating for each appeal period; however, the argument does not specify what of his symptoms he believes meet the criteria supporting such ratings.  The Veteran has described such symptoms as pain and swelling, and is competent to do so, but to assess the actual degree of pes planus exhibited requires specialized medical knowledge.  

As reflected by the above discussion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the competent evidence does not support higher ratings for bilateral pes planus, and the preponderance of the evidence is against ratings in excess of the 10 percent and 30 percent assigned by the RO and the Board.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claims for such higher ratings are denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.



Extra-schedular Consideration and 
Total Disability Rating Due to Individual Unemployability (TDIU)

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's service-connected bilateral foot disability manifests in pain and fatigability and lack of endurance when standing and walking.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which results in pain with prolonged standing and walking.  There is nothing exceptional or unusual about the Veteran's disability; the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Moreover, with respect to the second Thun element, the evidence does not reflect that "related factors" are present.  Specifically, while the Veteran is affected in his daily work as a security guard, he did not lose time from work due to his service-connected foot disability.  He also has not been hospitalized for treatment for his feet.  In light of the above, the Board concludes that the Veteran's bilateral foot disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for his bilateral foot disability is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU or claimed that his employment as a security guard is not substantially gainful.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

Prior to January 10, 2007, a disability rating in excess of 10 percent for bilateral pes planus is denied. 

From January 10, 2007, to July 28, 2010, a 30 percent disability rating for bilateral pes planus is granted, subject to the applicable criteria governing the payment of monetary benefits.

From July 28, 2010, a disability rating in excess of 30 percent for bilateral pes planus is denied. 


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issues of a disability rating in excess of 10 percent for right and left patellofemoral syndrome must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that these matters have been the subject of multiple previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The September 2011 remand was issued specifically so the impact of flare-ups on the Veteran's functionality could be assessed.  A number of questions were posed, and these questions were answered by the July 2010 VA examiner in February 2012.  Unfortunately, at another VA examination performed in July 2013, additional questions regarding flare-ups of the Veteran's service-connected knee disabilities were raised and not answered by the examiner.  The examination report, asked if the Veteran reported that flare-ups impact the function of the knee and/or lower leg, and the response was positive.  The examiner was then to document the Veteran's description of the impact of flare-ups, and the only response was that they occurred "weekly when the weather changes."  This response does not address the impact of those flare-ups, that is, whether they cause additional loss of function or impair the Veteran's ability to perform daily activities beyond what he normally experiences as a result of his service-connected bilateral knee disability.  Therefore, the Board remands the left and right knee issues so that an addendum may be obtained from the examiner on the question of flare-ups. 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his bilateral knee disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall return the claims file to the July 2013 VA examiner and request an addendum opinion with respect to the Veteran's flare-ups.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of his knees due to pain and/or any other symptoms noted in the examination report during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If additional functional loss cannot be determined without resort to mere speculation, the examiner must explain the basis for such an opinion, base the opinion on sufficient facts or data, and clearly identify precisely what facts cannot be determined.

If the July 2013 VA examiner is not available, the Veteran should be scheduled for another complete VA examination of the right and left knee disabilities.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner shall conduct range of motion testing of the right and left knees (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner shall render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and/or left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If additional functional loss cannot be determined without resort to mere speculation, the examiner must explain the basis for such an opinion, base the opinion on sufficient facts or data, and clearly identify precisely what facts cannot be determined. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  The examiner shall set forth all examination findings, along with the complete rationale for the conclusions reached.

3. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


